DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed November 27, 2020 is acknowledged.  Claims 1 and 7 are pending in the application.  Claims 2-6 and 8-13 have been cancelled.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
At line 1 of claims 1 and 7, it is suggested to delete the newly added recitation of “I claim” before “A method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. JP 2001-231436 (hereinafter “Hashimoto”) (refer to the corresponding machine translation).
With respect to claims 1 and 7, Hashimoto discloses forming a dough by mixing dough ingredients (generally flour, yeast, and water) (step a), dividing the dough into .  

Response to Arguments
Applicant’s arguments filed November 27, 2020 have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejection in the previous Office Action has been withdrawn (#1 and #2).  However, the claim objection above is necessitated by the amendments to the claims.
Applicant argues inserting a proofing step in between the thaw and refreeze step has broken the cycle, and it is no longer a freeze-thaw cycling treatment.  While some individual steps are the same, the latter breaks the cycle and is no longer a cycle that is defined in the specification or known to the public knowledge. In order word, a freeze-thaw-proof-refreeze is not a freeze-thaw cycling treatment because the refreezing is not immediately after the thawing step. The examiner assuming that this is still a freeze-thaw cycle treatment is in contradictory to the current specification and definition, and to the public knowledge. As
    PNG
    media_image1.png
    3
    3
    media_image1.png
    Greyscale
 stated in the three public references that the applicant provided in applicant's response letter of 12-31-2019, a freeze thaw cycle treatment is recognized by the scientific community as a "treatment", a "refreezing after thawing" and freeze-thaw step "in sequence". And as stated in the current specification in paragraph [0018], "the term "freeze-thaw cycle" or "freeze- thaw treatment" is used  "thawed dough", it refreezed a "proofed dough", as the examiner recites in the 2nd part of the sentence "since Hashimoto discloses thawing and proofing the dough". It is a huge different between only thawing vs. thawing plus proofing since proofing is the key step in conventional baking and thawing is just a 
    PNG
    media_image2.png
    3
    4
    media_image2.png
    Greyscale
step for preparation of proofing.  It is also not correct to assume that the thawing and proofing steps of Hashimoto's are interpreted as the thawing step in the present invention. As stated above the two are very different. The examiner is assuming that thawing and proofing in the Hashimoto's are prior art of the present thawing claim but does to recognize the differences between a technology using thawing and proofing is different from a technology using only thawing. Proofing has temperature and humidity well control whereas thawing, as the work implies, has no control of temperature and humidity giving greater advantages to food industry, apart from nothing is comparable from a proofing technology of prior art and a technology using a freeze-thaw cycling of present invention.  There is no freeze-thaw cycle in Hashimoto's patent in the first place. However, to assist prosecution, the claims have been amended to remove the phrase "comprising" from the claim. Referring to your item # 44, the examiner's comments are not correct. It is confused by a proofing vs. a 
Examiner disagrees.  Independent claims 1 and 7 at step d recite subjecting the frozen dough to at least one freeze-thaw cycling by thawing the frozen dough and refreezing the thawed dough.  As disclosed in the instant specification, the term "freeze-thaw cycling" is used here to refer to the process of conducting a "freeze-thaw cycle" by changing the dough temperature and the term "freeze-thaw cycle" or "freeze-thaw treatment" is used here to refer to a treatment to the dough which is defined as having the dough undergo at least one ice-to-water phase change in dough starting from a frozen state, thawing and then returning to completely frozen state (P6, last paragraph). There is no requirement in the specification definition or the claimed invention that refreezing the dough occurs immediately after the thawing step.  As previously disclosed, Hashimoto teaches step d of the claimed invention.  While Hashimoto does not expressly disclose the claimed phrase “freeze-thaw cycling”, the disclosure of Hashimoto sufficiently teaches this step since “freeze-thaw cycling” is interpreted from the specification definition as thawing the frozen dough and freezing the dough by Hashimoto discloses freezing the dough at -35⁰C to -40⁰C, thawing at a temperature of about 0⁰C to 15⁰C or room temperature, and freezing at a temperature of -20⁰C to -35⁰C (-4⁰F to -31⁰F) (paragraphs [0011] and [0013]).
Additionally, the proofing step taught in the disclosure of Hashimoto is not excluded from the presently claimed methods, nor does it preclude the claimed freeze-thaw cycling from occurring in Hashimoto due to the recitation of the transitional term “by” in the preamble of independent claims 1 and 7.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.").  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793